 



FIRST AMENDMENT TO PROMISSORY NOTES

 

 

THIS FIRST AMENDMENT TO PROMISSORY NOTES (this “Amendment”), is made as of the
25th day of August 2014, by and between American Realty Capital Hospitality
Operating Partnership, L.P., a Delaware limited partnership (“Maker”), and
Barceló Crestline Corporation, a Maryland corporation (“BCC”).

 

WITNESSETH :

 

WHEREAS, multiple subsidiaries of Maker and multiple subsidiaries of BCC entered
into such Agreement of Purchase and Sale dated January 30, 2014 (as amended,
modified, or supplemented from time to time, the “PSA”);

 

WHEREAS, the PSA provided one deferred payment of $3,000,000 owed on the first
anniversary of the closing of the transaction (the “First GA Tech Payment”) and
another deferred payment of $500,000 on the second anniversary of the closing of
the transaction (the “Second GA Tech Payment”, collectively such First GA Tech
Payment and Second GA Tech Payment shall herein be referred to as “GA Tech
Payments”);

 

WHEREAS, Maker delivered to BCC a promissory note date March 21, 2014 in the
amount of $58,074,056.52 (the “First Promissory Note”) and delivered a
promissory note dated March 21, 2014 in the amount of $5,000,000 (the “Second
Promissory Note”, collectively such First Promissory Note and Second Promissory
Note shall herein be referred to as “Promissory Notes”);

 

WHEREAS, a subsidiary of Maker, American Realty Capital Hospitality Portfolio
Member, LLC, entered into a Real Estate Sale Agreement, dated as of May 23,
2014, relating to the acquisition of a portfolio of one hundred and twenty-six
(126) hotels, as more particularly described therein (the closing of such
transaction shall herein be referred to as the “Equity Inns Closing”); and

 

WHEREAS, Maker and BCC desire to amend the Promissory Notes on the terms and
subject to the provisions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. CAPITALIZED TERMS. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the First Promissory Note.

 

2. COMBINATION OF NOTES. Maker and BCC agree to pool the First Promissory Note
and the Second Promissory Note into one combined note with the amount of
outstanding principal of SIXTY THREE MILLION SEVENTY FOUR THOUSAND FIFTY





 

1

 

 



SIX AND 52/100 DOLLARS ($63,074,056.52) and the terms of which shall be governed
by the terms set forth in the First Promissory Note, as modified herein.

 

3. MATURITY DATE. The first sentence in Section 2 of the First Promissory Note
is hereby deleted in its entirety and replaced with the following:

 

“The entire principal balance of this Note, together with all accrued and unpaid
interest thereon, if any, and any and all other amounts payable by Maker under
this Note, shall be fully and immediately due and payable by Maker within ten
(10) business days after the date that the common equity raised by Maker or its
parent corporation, American Realty Capital Hospitality Trust, Inc., with
respect to Qualified Capital Raises (hereinafter defined) exceed Seventy Million
and 00/100 Dollars ($70,000,000.00). “Qualified Equity Raise” shall mean common
equity raised by Maker or its parent corporation, American Realty Capital
Hospitality Trust, Inc. (excluding any such common equity raised on or prior to
the Equity Inns Closing).”

 

4. GA TECH PAYMENTS. The GA Tech Payments shall become due and payable upon the
Maturity Date as set forth in Section 3 of this Amendment. The GA Tech Payments
shall not be subject to any other terms of the First Promissory Note.

 

5. REVERSION INTO MULTIPLE NOTES. This Amendment shall continue in effect until
11:59 PM EDT on March 31, 2015. If the Equity Inns Closing has not occurred by
11:59 PM EDT on March 31, 2015, the terms of this Amendment shall become null
and void, the principal amounts shall revert to being split between the First
Promissory Note and the Second Promissory Note, and the Promissory Notes and all
the terms contained therein shall be in full effect as if this Amendment never
existed. The GA Tech Payments shall also revert and shall only be governed by
the terms set forth in the PSA if this Amendment becomes null and void.

 

6. CONTINUING EFFECT. Maker and BCC hereby agree and acknowledge that, except to
the extent expressly modified herein, the terms of the First Promissory Note
shall remain in full force and effect.

 

7. ENTIRE AGREEMENT. This Amendment, read with the terms of the First Promissory
Note not amended herein, constitutes the entire understanding between the
parties hereto with respect to the repayment of the Promissory Notes. No terms
may be changed orally but only by an agreement in writing signed by the parties
hereto.

 

8. COUNTERPARTS. This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. The parties hereto may execute and deliver this Amendment by
forwarding a portable document format (PDF) copy of this Amendment executed by
each such parties, and the parties agree and intend that each such signature
shall have the same effect as an original signature, that the parties shall be
bound by such means of execution and delivery, and that the parties hereby waive
any defense to validity based on any such copies or signatures.

 





 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 



  MAKER:       AMERICAN REALTY CAPITAL HOSPITALITY   OPERATING PARTNERSHIP,
L.P., a Delaware   limited partnership       By: American Realty Capital
Hospitality Trust,     Inc., a Maryland corporation, its general partner        
        By: /s/ Jonathan P. Mehlman       Name: Jonathan P. Mehlman       Title:
Executive Vice President & CIO           BCC:       Barceló Crestline
Corporation,   a Maryland corporation           By: /s/ Vicente Fenollar    
Name:  Vicente Fenollar     Title:  CFO        



 

 

 



3

